Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on May 18, 2021. 

2. Claims 1, 3-5, 7-8, 10-12, 14-15, 17-18, and 20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “identifying, by one or more computing devices, a continuous integration environment; identifying, by the one or more computing devices, a first software test associated with the continuous integration environment; identifying a second software test associated with the continuous integration environment, the second software test having a promoted status; determining, by the one or more computing devices, a probationary status for the first software test based upon, at least in part, a number of times the first software test has been run with respect to a number of times the second software test has been run, the probationary status indicating, at least in part, a potential lack of reliability for the first software test, wherein determining the probationary status is based upon, at least in part: storing, in a test result database, first test result information associated with running the first software test; and comparing the first test result information with other test result information in the test result database in order to, at least in part, identify an indicator of the potential lack of reliability for the first software test; and presenting, in a first format, first test result information associated with running the first software test and presenting, in a second format, second test result information associated with the second software test, wherein the first format is distinct from the second format based upon, at least in part, the probationary status of the first software test and the promoted status of the second software test,” in independent claims 1, 8, and 15, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details, in combination with the other recited elements, are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US Patent 8,990,639 to Marr et al. discloses a system with confidence indicators assigned to software components. In response to drops in the confidence indicators, the system can automatically initiate testing of computing assets in order to raise confidence that the asset will perform correctly and automatically initiate remediation procedures for computing assets that fail the confidence testing.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192